Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 27, 2016

                                        No. 04-16-00437-CV

                                       Michael E. GEIGER,
                                            Appellant

                                                 v.

                                        Paul A. HAMPEL,
                                             Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CI13615
                              Honorable Renée Yanta, Judge Presiding


                                          ORDER
       Appellant Michael E. Geiger filed a notice of appeal on July 5, 2016. On July 6, 2016, the
clerk of this court notified appellant that the required filing fee had not been paid and that the
required docketing statement had not been filed. The clerk further advised appellant that if the
required filing fee was not paid by July 21, 2016, the matter would be referred to the court.

       To date, appellant has failed to pay the applicable filing fee in this appeal. Texas Rule of
Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

         On July 21, 2016, appellant filed a motion seeking an extension of forty-five days to pay
his filing fee and to file his docketing statement. Appellant’s motion is GRANTED IN PART.
Appellant’s filing fee and docketing statement are due on August 26, 2016.

         By August 26, 2016, appellant must either (1) pay the applicable filing fee in this appeal,
or (2) provide written proof to this court that he is excused by statute or these rules from paying
the filing fee. See TEX. R. APP. P. 20.1 (providing that party who qualifies as indigent under Rule
20 may proceed without advance payment of costs). If appellant fails to respond within the
time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
                                              _________________________________
                                              Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court